EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Douglas Hancock on 02 April 2021.

The application has been amended as follows: 

Claim 14 has been amended to read: 
-- A method of adjusting a bi-directional mid-valve assembly in a suspension system having a fork, the fork having an upper end and a lower end and the fork defined by an outer fork tube having an upper and lower end and an inner fork tube having an upper and lower end, the upper end and the lower end of the fork each having an end cap, and a cartridge tube within the inner fork tube and attached to a selected one of the end caps, comprising the steps of:
a.    forming a bore through a selected one of the end caps;
b.    locating a bi-directional mid-valve assembly in the fork in the cartridge tube;
c.    extending a damping rod from the bi-directional mid-valve assembly to the end cap opposite of the end cap to which the cartridge tube is attached;
d.    inserting a bi-directional mid-valve assembly compression damping adjustment rod coaxially and rotatably into the damping rod so that a first end of the mid-valve assembly compression damping adjustment rod interacts with a compression damping component and so that a second end of the mid-valve assembly compression adjustment rod is accessible externally of the selected one of the end caps;
e.    longitudinally moving the mid-valve assembly compression damping adjustment rod to thereby adjust the compression damping of the mid-valve assembly.--

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS W IRVIN whose telephone number is (571)270-3095.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS W IRVIN/           Primary Examiner, Art Unit 3657